Case: 16-16789   Date Filed: 12/05/2017   Page: 1 of 19


                                                                      [PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-16789
                        ________________________

                   D.C. Docket No. 1:13-cv-00258-CB-B,
                      BKCY No. 11-bkc-00096-WWS


In re:   RICHARD D. HORNE,
         PATRICIA NELSON HORNE,

                                                            Debtors,
__________________________________________________________________
MARY BETH MANTIPLY,

                                                             Plaintiff-Appellant,

                                   versus

RICHARD D. HORNE,

                                                                      Defendant,

PATRICIA NELSON HORNE,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                        ________________________

                             (December 5, 2017)
                Case: 16-16789       Date Filed: 12/05/2017       Page: 2 of 19


Before ED CARNES, Chief Judge and BLACK, Circuit Judge, and MAY, ∗ District
Judge.

MAY, District Judge:

       Mary Mantiply appeals the district court’s order awarding Richard and

Patricia Horne1 the attorneys’ fees and costs that they incurred because of her

unsuccessful appeal of the damages award to the Hornes for her violation of the

Bankruptcy Code’s automatic stay provision. This case involves an issue of first

impression in this Circuit: whether the Bankruptcy Code authorizes payment of

attorneys’ fees and costs incurred by debtors in successfully pursuing an action for

damages resulting from the violation of the automatic stay and in defending the

damages award on appeal. After careful consideration, and with the benefit of oral

argument, we affirm the district court.

                                  I. BACKGROUND

       The Hornes filed for Chapter 7 bankruptcy on January 10, 2011. In re Horne,

630 F. App’x 908, 909 (11th Cir. 2015) (per curiam) (unpublished). They were

discharged from bankruptcy on May 10, 2011. Id. The filing of the Hornes’

bankruptcy triggered an automatic stay of any litigation against them under 11

U.S.C. § 362(a)(1). Id. Despite the stay, however, Ms. Mantiply—an attorney—
∗
  Honorable Leigh Martin May, United States District Judge for the Northern District of Georgia,
sitting by designation.
1
  Richard Horne passed away during the proceedings of this litigation. Ms. Horne was substituted
as his personal representative. For the sake of clarity, we refer to Mr. and Ms. Horne collectively
in this opinion as the Hornes.
                                                2
               Case: 16-16789      Date Filed: 12/05/2017      Page: 3 of 19


filed a civil action on behalf of her clients against Mr. Horne in state court. See id.

And even after being informed of the stay, Ms. Mantiply repeatedly refused to

voluntarily dismiss the action she had filed. Id. Eventually it was dismissed in

November 2011. Id.

       The Hornes filed a motion in the bankruptcy court seeking damages for Ms.

Mantiply’s violation of the automatic stay under Section 362(k)(1). Id. The

bankruptcy court awarded the Hornes $81,714.31 in damages, including

$41,714.31 in attorneys’ fees. Id. Ms. Mantiply appealed that decision to the

district court, which affirmed and also awarded the Hornes an additional

$34,551.28 in attorneys’ fees incurred in the appeal of the damages award. Id.

       Ms. Mantiply then filed two identical motions in the bankruptcy court and

the district court seeking the bankruptcy judge’s recusal. 2 Id. at 910. The

bankruptcy court denied Ms. Mantiply’s recusal motion. Id. Ms. Mantiply appealed

that decision to the district court, which affirmed but denied the Hornes’ motion

for attorneys’ fees incurred in defending the appeal of the recusal order. Id.

       Ms. Mantiply appealed the district court’s affirmance of her denied recusal

motion, and the Hornes cross-appealed the district court’s denial of their motion

for attorneys’ fees incurred defending the recusal order on appeal to the district

court. Id. This Court affirmed in part and remanded. Id. at 913–14. First, we

2
 Specifically, Ms. Mantiply argued the bankruptcy judge was biased because the judge’s
courtroom deputy was the sister of the Hornes’ bankruptcy counsel’s paralegal. Id.
                                              3
              Case: 16-16789     Date Filed: 12/05/2017    Page: 4 of 19


affirmed the district court’s conclusion that the bankruptcy judge’s recusal was not

required in this case. Id. at 910–12. Second, we remanded for the district court to

either award the Hornes attorneys’ fees under the mandatory fees provision of

Section 362(k), or explain why the recusal motion did not involve litigation over

the stay violation and thus did not entitle the Hornes to attorneys’ fees. Id. at 912–

13. On remand, the district court found that the Hornes’ requested attorneys’ fees

were indeed mandatory and awarded an additional $14,918.60 to the Hornes.

      Meanwhile, Ms. Mantiply petitioned for a writ of certiorari with the

Supreme Court to review this Court’s decision affirming the denial of her recusal

motion. The Hornes filed a brief in response. The Supreme Court denied Ms.

Mantiply’s petition on June 27, 2016.

      The Hornes then filed motions with this Court for attorneys’ fees incurred in

defending against Ms. Mantiply’s appeal to the Eleventh Circuit as well as her

petition for certiorari (collectively, the “appellate fees”). We sua sponte transferred

those motions to the district court to consider in the first instance whether the

Hornes were legally entitled to their requested appellate fees and, if so, whether

they were reasonable. The district court found that the Hornes were entitled to the

appellate fees and that they were reasonable. In determining that the requested

appellate fees were reasonable, the district court pointed out that the amount of

fees and costs, while large, was reasonable given the time and labor required to


                                           4
             Case: 16-16789     Date Filed: 12/05/2017   Page: 5 of 19


defend Ms. Mantiply’s many appeals. The district court also found that the skill

and experience required of counsel in defending the appeals, the favorable results

obtained, and the undesirability of the case—which required undertaking legal

action against a fellow lawyer—supported finding the requested attorneys’ fees to

be reasonable as well. Based on these findings, the district court awarded the

Hornes appellate fees and costs of $92,495.86. This appeal followed.

                              II. APPELLATE FEES

      We first address Ms. Mantiply’s main argument that the Hornes were not

entitled to appellate fees as a matter of law under Section 362(k)(1). She contends

that the statute provides mandatory fees for damages and attorneys’ fees incurred

in ending a stay violation, but not attorneys’ fees incurred in pursuing a damages

award nor fees incurred in defending that award on appeal. We review de novo an

interpretation of the Bankruptcy Code, which is a question of law. Pollitzer v.

Gebhardt, 860 F.3d 1334, 1338 (11th Cir. 2017).

      As set out above, once the Hornes filed for Chapter 7 bankruptcy, an

automatic stay took effect. See 11 U.S.C. § 362(a)(1). It is undisputed that Ms.

Mantiply willfully violated this automatic stay. When willful violations occur,

Section 362(k)(1) provides that:

      (1) Except as provided in paragraph (2), an individual injured by any
      willful violation of a stay provided by this section shall recover actual
      damages, including costs and attorneys’ fees, and, in appropriate
      circumstances, may recover punitive damages.
                                         5
              Case: 16-16789     Date Filed: 12/05/2017    Page: 6 of 19




Id. § 362(k)(1) (emphasis added).

      Ms. Mantiply relies primarily on the Supreme Court’s recent decision in

Baker Botts L.L.P. v. ASARCO LLC, 576 U.S. ___, 135 S. Ct. 2158 (2015), which

warned that courts should not depart from the American Rule—“the rule that each

side must pay its own attorney’s fees”—absent explicit statutory authority. Id. at

2163–64. In ASARCO, the Supreme Court held that Section 330(a)(1) of the

Bankruptcy Code, which states that a bankruptcy court “may award . . . reasonable

compensation for actual, necessary services rendered by” certain types of

professionals (one of which is attorneys), was not a fee-shifting statute. Id.

(quoting 11 U.S.C. § 330(a)(1)). The Supreme Court reasoned that the statute’s

plain language indicated that an attorney could receive payment for fees incurred

in service of a bankruptcy estate, but was not explicit enough to extend to time

spent litigating a fee application against an administrator of a bankruptcy estate.

See id. at 2164–65. The latter, the Supreme Court explained, could not fall within

Section 330(a)(1)’s text, which required service rendered to the estate. Id. at 2165.

      In stark contrast to Section 330(a)(1), Section 362(k)(1) of the Bankruptcy

Code specifically and explicitly contemplates at least some departure from the

American Rule by including “costs and attorneys’ fees” in the damages due to an

individual injured by a willful violation of an automatic bankruptcy stay. 11 U.S.C.

§ 362(k)(1); see also Jove Eng’g, Inc. v. IRS, 92 F.3d 1539, 1559 (11th Cir. 1996)
                                           6
              Case: 16-16789     Date Filed: 12/05/2017    Page: 7 of 19


(describing the attorneys’ fees imposed by Section 362(k)(1) as “mandatory”).

Even Ms. Mantiply concedes that Section 362(k) authorizes a departure from the

American Rule to the extent that it shifts fees incurred in ending a violation of an

automatic stay. But we have never had occasion to examine the legal question Ms.

Mantiply’s appeal raises—that is, the precise scope of the fees. Relying on

ASARCO, Ms. Mantiply argues we must read Section 362(k) narrowly against the

background presumption of the American Rule and allow attorneys’ fees to be

shifted under this statute only when they are incurred in ending the stay violation,

not in pursuing the damages remedy or defending the judgment on appeal.

      We start with the text. Section 362(k)(1) specifically provides for the

recovery of “actual damages, including costs and attorneys’ fees.” 11 U.S.C.

§ 362(k). This Court has recognized that “[u]nlike general, special, and

compensatory damages, [] ‘actual damages’ has no consistent legal interpretation.”

Fitzpatrick v. IRS, 665 F.2d 327, 329 (11th Cir. 1982), abrogated on other grounds

by Doe v. Chao, 540 U.S. 614 (2004). However, our interpretive task with regard

to Section 362(k)(1) is made easier by the fact that Congress added “including

costs and attorneys’ fees” to the term “actual damages.” The Supreme Court has

instructed that “[i]t is our duty to give effect, if possible, to every clause and word

of a statute.” United States v. Menasche, 348 U.S. 528, 538–39 (1955) (quotation

omitted). In keeping with this duty, we read the phrase “including costs and


                                           7
                Case: 16-16789     Date Filed: 12/05/2017   Page: 8 of 19


attorneys’ fees” as broadening the notion of actual damages beyond the immediate

injury incurred in ending the violation of a stay. Based on the text of Section

362(k)(1), it is clear that Congress intended that the word “including” serve as a

word of enlargement. See Include, Black’s Law Dictionary 524 (“‘Including’

within statute is interpreted as a word of enlargement or of illustrative application

. . . .”).

         This interpretation accords with our precedent. In In re Rosenberg, 779 F.3d
1254 (11th Cir. 2015), we recently examined another fee-shifting provision of the

Bankruptcy Code, Section 303(i)(1), which authorizes an award of “a reasonable

attorney’s fee” to any debtor who is forced into bankruptcy by someone who

improperly files an involuntary petition. Id. at 1259–60. This Court held that based

upon the text of Section 330(i)(1) “nothing . . . precludes appellate fees or limits

fees to only those incurred before the date of dismissal.” Id. at 1265.

         Similarly, we hold that nothing in the text of Section 362(k)(1) limits the

scope of attorneys’ fees to solely ending the stay violation. Congress made sure to

add that Section 362(k)(1)’s definition of “actual damages” includes costs and

attorneys’ fees. See 3 Alan N. Resnick & Henry J. Sommer, Collier on Bankruptcy

¶ 362.12[3] (16th ed. 2014) [hereinafter Collier] (“Attorneys’ fees incurred in

prosecuting an action to obtain full relief under the statute, including any

entitlement to actual and punitive damages, is as much a part of the debtor’s ‘actual


                                            8
               Case: 16-16789       Date Filed: 12/05/2017       Page: 9 of 19


damages’ as those incurred in stopping the stay violation.”). Congress did not say

those costs and attorneys’ fees were limited to ending the stay violation, but rather

spoke to a full recovery of damages including fees and costs incurred from

violating a stay. This explicit, specific, and broad language permits the recovery of

attorneys’ fees incurred in stopping the stay violation, prosecuting a damages

action, and defending those judgments on appeal.

       Further, the only other circuit to have examined this question in detail

reached the same conclusion we do. 3 See In re Schwartz-Tallard, 803 F.3d 1095,

1101 (9th Cir. 2015) (en banc). The Ninth Circuit, sitting en banc, held in a 9-1

decision that “nothing in the statute [] suggests Congress intended to cleave

litigation-related fees into two categories, one recoverable by the debtor, the other

not.” Id. at 1099. Instead, the court pointed out that the phrase “including costs and

attorneys’ fees” contained “no limitation on the remedy for which the fees were

incurred.” Id. In other words, the Ninth Circuit said, Ms. Mantiply’s interpretation

“would have to read into the statute limiting language—something like, ‘including

costs and attorneys’ fees incurred to end the stay violation’—that is simply not

present.” Id. As the Ninth Circuit pointed out, there is no such textual limitation on

the scope of attorneys’ fees. Id. And adding such a limitation would eliminate the

3
  The Fifth Circuit also reached the same holding, but without much explanation. See In re
Repine, 536 F.3d 512, 522 (5th Cir. 2008) (“The lower courts in our Circuit have concluded that
it is proper to award attorney’s fees that were incurred prosecuting a section 362(k) claim. We
adopt the same reading of section 362(k) and therefore agree.” (citations omitted)).
                                               9
              Case: 16-16789     Date Filed: 12/05/2017     Page: 10 of 19


effectiveness of Section 362(k)(1)’s remedy. See Collier ¶ 362.12[3] (“[The]

‘private attorney general’ purpose of section 362(k)(1) is undermined if debtors in

bankruptcy, having significant constraints on their ability to pay for legal

representation, are not able to recover attorneys’ fees for their entire representation

in a stay enforcement proceeding.”). Like other fee-shifting statutes, this one is

aimed at “making it possible for persons without means to bring suit to vindicate

their rights.” See Purdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 559 (2010); see

also Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal

Texts § 4 (2012) (“A textually permissible interpretation that furthers rather than

obstructs the document’s purpose should be favored.”).

      This result also makes sense in the context of bankruptcy litigation. The

lion’s share of damages from violations of automatic stays are typically attorneys’

fees. Most debtors are not in the financial position to afford an action to prosecute

damages and, even if they could, limiting fees to those incurred in ending the stay

violation would be too small to justify the expensive litigation that may follow. See

Schwartz-Tallard, 803 F.3d at 1100. Rather than draining the limited funds in the

bankruptcy estate and jeopardizing creditors’ recoveries, the party wrongfully

violating the automatic stay and causing the resulting damage awards is the one

required to shoulder these fees. See id. That is all too clear in a case like this, in




                                           10
               Case: 16-16789        Date Filed: 12/05/2017       Page: 11 of 19


which Ms. Mantiply has appealed each and every adverse order to the district court

and then to this Court time and again.

       Having determined that Section 362(k)(1)’s award of attorneys’ fees apply

to prosecuting damages actions, we have no trouble concluding that defending that

judgment on appeal is also within the statute’s fee-shifting authorization. This

Court has held many times that fee-shifting statutes—which Section 362(k)

undoubtedly is—entitle parties not only to fees in the court of first instance, but

also to appellate fees incurred in defending the judgment. See In re Rosenberg, 779
F.3d at 1265; Thompson v. Pharmacy Corp. of Am., Inc., 334 F.3d 1242, 1245

(11th Cir. 2003) (holding that “an attorney may recover fees for time spent

litigating the award of a [11 U.S.C. §] 1988 fee”); Finch v. City of Vernon, 877
F.2d 1497, 1508 (11th Cir. 1989) (holding that a plaintiff who prevailed on a 42

U.S.C. § 1983 claim was “entitled to an award of attorney’s fees incurred [on]

appeal”); see also Comm’r, INS v. Jean, 496 U.S. 154, 161–62 (1990) (noting that

fee-shifting statutes treat “a case as an inclusive whole, rather than as atomized

line-items”). 4




4
  Because we affirm the district court based on the text of the statute itself, we need not address
the Hornes’ argument that this issue is foreclosed by the law-of-the-case doctrine. See Mink v.
Smith & Nephew, Inc., 860 F.3d 1319, 1324 (11th Cir. 2017) (“We may affirm the District Court
on any ground supported by the record, regardless of whether the District Court relied on it.”).
                                                11
             Case: 16-16789       Date Filed: 12/05/2017   Page: 12 of 19


                               III. OTHER ISSUES

      In the alternative, Ms. Mantiply raises three other challenges to the district

court’s award of attorneys’ fees. We review for an abuse of discretion the district

court’s attorneys’ fee award. Grant v. George Schumann Tire & Battery Co., 908
F.2d 874, 878 (11th Cir. 1990). The district court abuses its discretion when it fails

to apply proper legal standards, fails to follow proper procedures, or bases its

award on findings of fact that are clearly erroneous. Id. Each of Ms. Mantiply’s

arguments is addressed in turn.

A. APPELLATE RULES COMPLIANCE

      First, Ms. Mantiply argues that the Hornes are not entitled to appellate fees

because their motions to this Court—which we transferred to the district court—

did not comply with Federal Rule of Appellate Procedure 27 nor Eleventh Circuit

Rule 27-1(a)(3). Both these rules require that a motion “state with particularity the

ground for the motion, the relief sought, and the legal argument necessary to

support it” and that “[a]ny affidavit or other paper necessary to support a

motion . . . be served and filed with the motion.” Fed. R. App. P. 27(a)(2); see 11th

Cir. R. 27-1(a)(3) (“A motion shall be accompanied by . . . supporting

documentation required by FRAP 27, including relevant materials from previous

judicial or administrative proceedings in the case or appeal.”). Specifically, Ms.

Mantiply contends that the Hornes’ motions did not comply with these rules


                                           12
             Case: 16-16789       Date Filed: 12/05/2017   Page: 13 of 19


because they incorporated relevant arguments and supporting documentation by

reference. Ms. Mantiply also points out that the Hornes filed an amended motion

for appellate fees with this Court without first asking for leave to amend.

      The district court recognized that both parties “assert[ed] various technical

objections to the content and timing of the motions and responses,” but chose “to

avoid becoming mired in that minutiae,” opting instead to address the motions’

substantive issues. Our review of the Hornes’ motions reveals that they included

copies of the relevant documentation, and Ms. Mantiply does not argue that she

suffered any prejudice whatsoever from the alleged oversights. On this record, we

cannot say the district court abused its discretion.

B. PROOF OF DAMAGES

      Next, Ms. Mantiply argues that the Hornes failed to meet their burden of

proof in establishing damages by a preponderance of the evidence. Primarily, Ms.

Mantiply points out that the Hornes did not file a copy of their retainer agreement

nor any affidavit stating that the fee statements attached to their motions were

actually owed to their counsel.

      Bankruptcy courts in this circuit uniformly have held that the debtor has the

burden of proving damages from an automatic stay violation by a preponderance of

the evidence. See, e.g., In re Campbell, 553 B.R. 448, 455 (Bankr. M.D. Ala.

2016). Our review of the record shows that each of the Hornes’ motions attached


                                           13
               Case: 16-16789        Date Filed: 12/05/2017       Page: 14 of 19


affidavits from their counsel attesting that they served as counsel for the Hornes

and kept contemporaneous record of their services rendered, including the time

expended and expenses incurred in defending the Hornes. The billing statements

attached to each affidavit provide an itemized list of these services, with the time

spent on each, as well as expenses. Additionally, the Hornes’ motions incorporate

by reference earlier-filed affidavits from disinterested legal experts that attest the

hourly rates charged by the Hornes’ counsel were consistent with the prevailing

market rates in their local legal community. On this record, the district court did

not abuse its discretion.5

C. REASONABLENESS OF FEE AWARD

       Ms. Mantiply last argues that the fee award was not reasonable. An award of

attorneys’ fees is governed by a reasonableness standard using the lodestar

approach. See Grant, 908 F.3d at 878 (applying the lodestar approach to an

analogous provision of the Bankruptcy Code); In re Parker, 419 B.R. 474, 477–78


5
  Ms. Mantiply also briefly asserts that the Hornes failed to meet their obligation under Section
362(k)(1) to mitigate damages by communicating with her before seeking fees. However, this
argument comes too late. The authority that Ms. Mantiply relies on, In re Briskey, 258 B.R. 473
(Bankr. M.D. Ala. 2001), indicates that “debtors should not file motions with [bankruptcy courts]
to enforce [an] automatic stay unless they have first made a reasonable attempt to communicate
with the creditor to resolve the matter.” Id. at 580. But the bankruptcy court in this case long ago
established that the automatic stay was violated. Ms. Mantiply should have raised this issue of
fact—which the Hornes hotly dispute—at that time. Cf. Access Now, Inc. v. Sw. Airlines Co.,
385 F.3d 1324, 1331 (11th Cir. 2004) (“[A]s a court of appeals, we review claims of judicial
error in the trial courts. If we were regularly to address questions—particularly fact-bound
issues—that district[] court[s] never had a chance to examine, we would not only waste our
resources, but also deviate from the essential nature, purpose, and competence of an appellate
court.”).
                                                14
               Case: 16-16789       Date Filed: 12/05/2017       Page: 15 of 19


(Bankr. M.D. Ala. 2009) (applying the lodestar approach to Section 362(k)(1)).

Under this approach, a court must “(1) determine the nature and extent of the

services rendered; (2) determine the value of those services; and (3) consider the

factors in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir.

1974)[6] and explain how they affect the award.” Grant, 908 F.2d at 877–78. Those

factors are as follows:

       (1) the time and labor required, (2) the novelty and difficulty of the
       legal questions, (3) the skill required to perform the legal service
       properly, (4) the preclusion of other employment by the attorney due
       to acceptance of the case, (5) the customary fee for similar work in the
       community, (6) whether the fee is fixed or contingent, (7) time
       limitations imposed by the client or the circumstances, (8) the amount
       involved and the results obtained, (9) the experience, reputation, and
       ability of the attorney, (10) the undesirability of the case, (11) the
       nature and length of the professional relationship with the client, and
       (12) awards in similar cases.

Id. at 878 n.9.

       Ms. Mantiply specifically argues that the district court failed to exercise

proper “billing judgment” by not considering the proportionality of the requested

appellate fees to the results obtained in bankruptcy court. 7 Our review of the record

shows otherwise.


6
 In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as binding
precedent all decision of the former Fifth Circuit handed down before October 1, 1981. Id. at
1209.
7
  As an initial matter, Ms. Mantiply argues that the Hornes abandoned any argument that their
requested appellate fees were reasonable because they did not specifically cite the Johnson
factors in their motions. Our review of the record, however, shows that although the factors were
                                               15
               Case: 16-16789       Date Filed: 12/05/2017       Page: 16 of 19


       In considering the Hornes’ motions for appellate fees, the district court

relied on the affidavits and billing statements attached to them to reach its fees

figure. The district court applied the correct legal standard, and first used these

documents to ascertain the nature and value of the services rendered. The court

then employed the Johnson factors, and made findings as to each relevant factor.

Specifically, the district court found that although the requested $92,495.86 in

appellate fees was a large figure, it was not unreasonable given the time and labor

involved in the appeals, which it found were “unnecessarily complicated” by Ms.

Mantiply’s many appeals. The district court also pointed to the skill and experience

required of counsel in this case; the favorable results counsel achieved at each step

of the litigation; and the undesirability of litigating against a fellow lawyer. The

court found that the remaining Johnson factors were not relevant in this case. And

importantly, the district court addressed Ms. Mantiply’s objections to the fee

motions. See Am. Civil Liberties Union of Ga. v. Barnes, 168 F.3d 423, 428 (11th

Cir. 1999) (“[W]here specific objections are made a court’s order should consist of

more than conclusory statements.”). Based on these findings, the district court

determined that the Hornes’ requested appellate fees were reasonable.




not specifically cited, the motions clearly contain arguments about the reasonableness of the
requested fees. We therefore decline Ms. Mantiply’s invitation to view their reasonableness
argument as abandoned.
                                               16
              Case: 16-16789     Date Filed: 12/05/2017    Page: 17 of 19


      The Supreme Court has instructed that “[a] request for attorney’s fees should

not result in a second major litigation.” Hensley v. Eckerhart, 461 U.S. 424, 437

(1983). Instead, parties will ideally “settle the amount of a fee.” Id. Of course, that

is most certainly not what has occurred in this case. As to Ms. Mantiply’s

proportionality argument, the district court found that Ms. Mantiply had

“unnecessarily complicated” this case, creating an unduly large record and

repeatedly appealing. Specifically, the court recognized that Ms. Mantiply’s

proportionality argument “ignore[d] the fact that the Hornes necessarily incurred

[the appellate] fees because” of her own litigation decisions. Based on our review

of the record, we cannot say the district court’s findings were clearly erroneous,

nor did the court employ an incorrect legal standard or fail to follow proper

procedures. Grant, 908 F.2d at 878. The district court therefore did not abuse its

discretion. Id.

                    IV. MOTION FOR ATTORNEYS’ FEES

      On January 17, 2017, after the Hornes’ counsel completed briefing for this

appeal, they filed (yet another) motion for attorneys’ fees to this Court incurred on

the instant appeal. The Hornes subsequently amended that motion the next day, on

January 18. In opposition, Ms. Mantiply raises the same arguments that this Court

has already addressed.




                                          17
             Case: 16-16789     Date Filed: 12/05/2017    Page: 18 of 19


      Although we transferred the appellate attorneys’ fees motions from Ms.

Mantiply’s previous appeal to the district court to consider in the first instance, we

decline to do so here. As set out above, the Supreme Court has instructed that “[a]

request for attorney’s fees should not result in a second major litigation.” Hensley,
461 U.S. at 437. Where appellate courts can “resolve, instead of remand, fee

determination issues,” doing so “is consistent with [that] directive.” Barnes, 168
F.3d at 432. Indeed, “[b]y deciding such matters ourselves where possible, we

dispose of issues that ought not be extensively litigated.” Id.

      As a result, we will exercise our discretion and resolve the Hornes’ motion

now. See id. In short, it is granted. Our review of the Hornes’ motion shows that it

is properly supported by documentation indicating 121.4 hours were spent at an

hourly rate of $250, plus expenses of $290.98, for a total requested $30,559.98. For

the same reasons as the district court, we hold that the requested fees and expenses,

in this case, are reasonable. The Hornes’ motion is accordingly granted.

                                 V. CONCLUSION

      In sum, we affirm the district court’s award of attorneys’ fees to the Hornes.

We hold that Section 362(k)(1) of the Bankruptcy Code specifically departs from

the American Rule and authorizes costs and attorneys’ fees incurred by the debtor

in ending a willful violation of an automatic stay, prosecuting a damages violation,

and defending those judgments on appeal. We also hold that the district court did


                                          18
             Case: 16-16789    Date Filed: 12/05/2017    Page: 19 of 19


not abuse its discretion in awarding the Hornes attorneys’ fees. Additionally, the

Hornes’ motion for attorneys’ fees incurred in this appeal is GRANTED.

      AFFIRMED.




                                         19